Citation Nr: 1228087	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-37 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from May 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.  

In June 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  Service treatment records do not reveal any treatment, or diagnosis of a psychiatric disorder; psychiatric clinical evaluation was normal on separation examination.  

2.  A May 2011 VA examiner diagnosed the Veteran with an adjustment disorder with depressed mood and found that it was unrelated to service, or any stressors experienced during service. 

3.  A June 2011 private psychologist diagnosed the Veteran with PTSD and found that it was related to in-service stressors.

4.  In October 2011, a board of two examiners indicated that the Veteran did not meet the criteria for diagnosis of PTSD or any other psychiatric disorder; all prior examination reports were reviewed and considered in this examination.  


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychoses may be presumed to have been incurred during active service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  There is no evidence showing that the Veteran has ever been diagnosed with a psychosis.  38 C.F.R. § 3.384 (2011). 

In his April 2007 claim, the Veteran specifically indicated that he was filing a claim for service connection for PTSD.  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor. 

If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128   (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f). If, however, the veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors"). 

During the pendency of the appeal, the regulations related to claims for PTSD were amended to now state: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3)(2011). 

The service treatment records do not reveal any diagnosis of, complaints of, or treatment for, PTSD or any other psychiatric disorder during active service.  Psychiatric clinical evaluation was "normal" on separation examination in January 1971.  The discharge papers, DD 214, and other service personnel records reveal that the Veteran served in the Army as a Radio Operator and was in Vietnam from December 1969 to approximately January 1971.  Review of his military occupational specialty (MOS) and awards does not specifically indicate that he served in combat.  

The Veteran's assertions of combat service have not been verified, nor have specific stressors which he has articulated; however, based on the evidence of record, including available service personnel records, there is sufficient evidence to establish exposure to stressors pursuant to 38 C.F.R. § 3.304(f)(3)(2011).  

The medical evidence consists of three examination reports of record: VA examinations conducted in May and October 2011 and a private evaluation undertaken in June 2011.  There are no outpatient treatment records.  In each instance, the examiner accepted the Veteran's reported stressors related to his service in Vietnam.  Even accepting his reported stressors, his claim fails because the preponderance of the evidence fails to establish a current diagnosis of PTSD, or any other psychiatric disorder, which is related to service or the stressors experienced therein.

In a May 2011 VA examination, the Veteran described the stressors he experienced as a radio operator in Vietnam.  He also indicated that he received treatment from a private psychologist, Dr. F, for PTSD symptoms "on and off . . .  for years."  Most recently, he indicated that the therapy sessions were via telephone.  He reported intrusive thoughts and nightmares about his experiences in Vietnam, sleep disturbance, depressed mood, and occasional flashbacks.  He stated that he retired after a 30 year career as federal government employee.  Other health issues included obesity and chronic obstructive pulmonary disease (COPD) and he admitted that he did not socialize much because of his weight.  He also reported a long history of alcohol abuse.  

Mental status examination revealed that the Veteran presented in a wheelchair and required oxygen.  Mood and affect were anxious.  There was no evidence of psychotic symptoms.  He was oriented and memory, insight, and judgment were fair.  The examiner indicated that the reported stressors met the criteria under 38 C.F.R. § 3.304(f)(3)(2011), and that the Veteran avoided stimuli which reminded him of these experiences; however, his social, occupational, and mood functioning was not significantly impacted by these symptoms.  Rather, his primary impairment in functioning was a result of his COPD, obesity, and alcoholism.  The diagnosis was adjustment disorder with depressed mood.  

In June 2011, an "initial psychological evaluation" was conducted by Dr. F, a private psychologist.  While the Veteran reported in the May 2011 VA examination that he had been receiving treatment from this private psychologist, "on and off . . .  for years," the initial evaluation was dated a month after the VA examination, suggesting that it was the first time Dr. F had seen the Veteran.  

The examination report noted the Veteran's service history including reported stressors of being subjected to weapons fire while serving in Vietnam.  A history of substance abuse was also noted.  He reported symptoms of anxiety along with nightmares of experiences in Vietnam and felt that he ate because of his anxiety.  

Mental status examination revealed the Veteran was oriented without evidence of psychotic symptoms.  Thought processes were generally logical, coherent, and relevant, but speech was pressured and he was occasionally tangential.  Affect and mood were depressed and anxious.  Concentration, attention and short term memory were minimally compromised.  The examiner indicated a diagnosis of PTSD related to the stressors experienced by the Veteran during service.  The examination report did note obesity, but did not indicate any other current health issues.  

In October 2011, the Veteran underwent another VA examination by a board of two psychologists.  The examiners interviewed the Veteran and reviewed the two examination reports indicated above.  After reviewing the evidence of record, and conducting an examination, the two examiners indicated that the Veteran did not meet the criteria for a current diagnosis of PTSD or any other psychiatric disorder.  

The examiners reflected that the Veteran reported symptoms of nightmares and depression but that they were not frequent or incapacitating.  The Veteran did not report significant avoidance of any stimuli related to his service.  Also, the Veteran's functioning had improved since the initial examination in June 2011 with him showing improved functioning outside his home including a recent trip to Atlantic City.  His affect was "bright and full-range and he was sociable throughout the interview."  His reported brief periods of depressed mood were linked to recent personal losses.  The examiners indicated that no diagnosis of any psychiatric disorder was warranted.  

In June 2012, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.  He testified that he had been receiving treatment from private psychologist Dr. F for two or three years.  The Veteran's reports of long term treatment with Dr. F are contradicted by Dr. F's examination report dated June 2011 which specifically indicated it was an "initial psychological evaluation."  The Veteran also reported that he retired after decades of employment as a security guard at a military base.  He also reported stressors experienced during combat and submitted additional evidence related to his reported stressors.  

Pursuant to 38 C.F.R. § 3.304(f)(3), the Board acknowledges that the Veteran experienced stressors during his period of service in Vietnam.  Moreover, the examiners who have conducted all three examinations indicated above all accepted that the reported stressors were sufficient to warrant a diagnosis of PTSD.  However, only a single examination report (by a non-VA examiner) indicated a current diagnosis of PTSD related to these stressors.  

Specifically, the June 2011 private examination report reflected that the Veteran had PTSD related to stressors experienced during service; however, this examination report did not account for the Veteran's extensive nonservice-connected physical problems such as COPD and obesity which were the primary contributing factor to his current poor social functioning.  

On the other hand, the May 2011 VA examination report indicated a diagnosis of adjustment disorder with depressed mood was the Veteran's current psychiatric disorder and that it was not related to service or any stressors experienced during service.  Moreover, the October 2011 VA examination report, by two examiners, found no current psychiatric disorder.  

The two VA examination reports are more probative as they considered both the Veteran's in-service stressors and his nonservice-connected physical health issues while the private examination report did not address his nonservice-connected physical health problems in any meaningful manner.  Therefore, the Board finds that the two VA examination reports (finding that there is no psychiatric disorder which is related to service) are more probative.  

In this decision, the Board has considered the lay evidence as it pertains to the issue.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has essentially asserted that his psychiatric symptoms have been continuous since service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous psychiatric symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued psychiatric symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of psychiatric symptoms.  

Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric evaluation was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to psychiatric symptoms for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1971) and initial reported symptoms related to a psychiatric disorder in 2011 (a 40-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

Further, the Veteran did not claim that symptoms of his disorder began in service.  In fact, when he filed his current VA disability compensation claim, he dated the onset of PTSD to 1980, some 9 years after discharge.  These inconsistencies in the record weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

The Board has also considered the Veteran's statements and sworn testimony asserting a diagnosis of a psychiatric disorder.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, psychiatric disorders, such as PTSD, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board finds that the preponderance of the evidence does not establish that the Veteran has PTSD or any other current psychiatric disorder which is related to active service.  Therefore, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183   (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486  . 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence as well as the evidence needed to establish a disability rating and establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) . 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2010). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  The Veteran was accorded two Compensation and Pension examinations in May and October 2011. Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


